UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-1626


DON BOYD,

                       Plaintiff – Appellant,

            v.

BLUESTEIN, NICHOLS, THOMPSON AND DELGADO, LLC; JOHN S
NICHOLS, (individually); STATE OF SOUTH CAROLINA; J EMORY
SMITH,   JR,  (individually);  KATHERINE  BRADACS;  TRACIE
GOODWIN; UNITED STATES OF AMERICA, THE, (United States
District Court for the District of South Carolina); UNITED
STATES OF AMERICA, THE,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:15-cv-04791-JFA)


Submitted:    September 13, 2016            Decided: September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Don Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Don Boyd appeals the district court’s order adopting the

magistrate      judge’s   recommendation       to     dismiss    Boyd’s       civil

complaint against Defendants.           We have reviewed the record and

discern   no    reversible     error.       Accordingly,        we   affirm    the

district court’s judgment.         Boyd v. Bluestein, Nichols, Thompson

& Delgado, LLC, No. 3:15-cv-04791-JFA (D.S.C. Mar. 31, 2016).

We   dispense    with   oral   argument     because    the   facts    and     legal

contentions     are   adequately   presented    in     the   materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2